Title: To George Washington from Honour Harnage, 25 August 1779
From: Harnage, Honour
To: Washington, George


        
          Sir,
          Cambridge near Boston August 25th 1779
        
        I have nothing to offer in extenuation of the impropriety and indecorum of this address, but merely my own feelings, and distress, which urge me, perhaps beyond the delicacy of my Sex, to intrude on your Excellency. my earnest prayer, that you will consent to a partial exchange of Major Harnage, and Capn Hawker? (the former my Husband, the Latter my Relation). The peculiar hardships of our situation will I hope plead in justification of such a step! and your candour, humanity, and tender feelings, most universally known, and acknowledged, by all Parties, give me room to flatter myself that this my petition will be successful—your perusal of the inclosed letter which I have taken the liberty of troubling you with to Sir Henry Clinton, will fully inform you of the dire necessity that has induced me to make this application! I will not intrude farther on your time every moment of which must be precious, but beging your indulgence of forwarding my letter by the first opportunity to New York. I conclude with sincere assurance, that I am, with most perfect respect,

and esteem, Sir. your Excellency’s most obedient and most humble Servant
        
          Honour Harnage.
        
      